Citation Nr: 1453743	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  08-33 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to April 1971.

This matter came to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana dated November 2007 and March 2008.  The RO denied the Veteran's claim for service-connected disability compensation benefits and the Veteran appealed his case to the Board.  

In June, 2012, the Board remanded the Veteran's case to the RO for additional development.  

FINDINGS OF FACT

1. A bilateral knee disability was not noted in the report of physical examination at the time the Veteran entered active military service.

2. There is not clear and unmistakable evidence showing that the Veteran's bilateral knee disability preexisted service and that this disability was not aggravated by service.  

3. The evidence is at least evenly balanced as to whether the Veteran's current chondromalacia of the knees was incurred in service.


CONCLUSIONS OF LAW

1. The Veteran is presumed to have been in sound condition when he was examined, accepted and enrolled for service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).

2. The record does not include clear and unmistakable evidence rebutting the presumption of soundness.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).

3. With reasonable doubt resolved in favor of the Veteran, chrondromalacia of the knees was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a connection or "nexus" between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

For assistance in deciding this case, the RO arranged for physical examinations of the Veteran by a nurse practitioner in August 2007 and again in July 2012.  According to the July 2012 VA examination report, the Veteran has two knee disabilities, degenerative joint disease and chondromalacia.  Chondromalacia is "softening of the articular cartilage, most frequently in the patella."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 352 (32d ed. 2012).  These diagnoses are sufficient proof of the "current disability" element of the Veteran's claim.  

The Veteran's service treatment records are relevant to the two remaining elements of his claim.  No disease or injury of the knees was noted in the report of the Veteran's entrance examination.   Indeed, the report describes his lower extremities as normal.  The records also include a form with information about the Veteran's self-reported medical history.  On the form, the Veteran checked boxes indicating that, before joining the Army, he experienced "swollen or painful joints", "'trick' or locked knee" and "bone, joint or other deformity."  According to the examiner's summary of the medical history, the Veteran told the examiner that he had bad knees and that he was advised to have surgery on both of his knee caps.  Significantly, physical examination revealed normal knees.

During basic training, the Veteran received treatment for pain and swelling in both knees.  He complained of knee pain at least once in February 1971 and at least four times in March 1971.  In April 1971, he was discharged from the Army based on medical board findings that he had a knee disability that preexisted service and made him unfit for active duty.  During his treatment, a radiologist reviewed pre-service x-rays of the Veteran's knees.  According to a radiology report dated February 1971, these x-rays were "negative for any sign of old or recent fracture, or dislocation or any detectable abnormality."  The report of the medical board proceedings includes a diagnosis of "bilateral chondromalacia, patella, with effusion, bilateral dislocation patella, recurrent."  

Both the service treatment records and the VA examination reports suggest that the Veteran may have had a pre-existing injury or disease of the knees when he joined the Army, potentially implicating the presumption of soundness.  See Gilbert v. Shinseki, 26 Vet. App. 48, 54 (2012).  Under the statutory presumption, however, except for defects, infirmities or disorders noted on an entrance examination, every veteran is generally presumed to have been in sound condition when examined, accepted and enrolled for service.  See 38 U.S.C.A. § 1111.  In this case, the indications of a pre-existing knee injury appear in the Veteran's self-reported medical history, not in the examining physician's clinical evaluation report.  A medical history, even if "recorded at the time of examination does not constitute a notation of such conditions" for the purposes of the presumption of soundness.  38 C.F.R. § 3.304(b)(1).  Thus, the presumption of soundness applies in this case.

"When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (emphasis added).  This is a difficult burden to overcome because the "clear and unmistakable" standard is a high one and because of the two-part nature of the burden.  Moreover, with respect to the "aggravation prong" of the burden, the Secretary is in the unusual position of being required to prove a negative.  See Horn v. Shinseki, 25 Vet. App. 231, 238 (2012) ("When the presumption of soundness applies, however, the burden remains on the Secretary to prove lack of aggravation and the claimant has no burden to produce evidence of aggravation.") (emphasis in original).  

Having reviewed the evidence, the Board finds that the presumption of soundness has not been rebutted.  While the Veteran's statements of pre-service medical history include vague reports of knee problems, it is unclear whether these problems refer to the knee disease (chondromalacia) diagnosed in service.  In her July 2012 report, the VA examiner opined that the Veteran's chondromalacia pre-existed service.  The examiner did not, however, express this opinion to the necessary degree of legal certainty, i.e., she phrased her opinion in terms of an equipoise standard - at least a fifty percent probability - which is much less demanding than the "clear and unmistakable" standard applicable to deciding if the presumption of soundness has been rebutted.  Compare Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (quoting Vanerson v. West, 12 Vet. App. 254, 258-59 (1999)) ("'Clear and unmistakable evidence,' as used in the governing statutes, has been interpreted to mean evidence that 'cannot be misinterpreted or misunderstood, i.e., it is undebatable.'")  

The evidence similarly fails to satisfy the "aggravation prong" necessary to rebut the presumption of soundness.  In the course of his treatment for knee pain in service, a radiology report described the Veteran's pre-service x-rays as "negative for any sign of old or recent fracture, or dislocation or any detectable abnormality."  The date of the x-ray described in the report was February 1970, approximately one year before the first reference to knee symptoms in the service treatment records. The VA examination reports indicate that the Veteran's disability did not permanently worsen during service.  The examiner produced three reports, an August 2007 report, a July 2008 addendum to that report, and a July 2012 report.  But none of these provided a rationale addressing the findings of the pre-service x-ray.  Under these circumstances, the record will not support a finding that the Veteran's pre-existing knee condition, if any, clearly and unmistakably was not aggravated by service.  

Because the presumption of soundness was not rebutted, the Veteran is presumed to have been in sound condition when he joined the Army.  Thus, the service treatment records showing knee pain and a diagnosis of chondromalacia satisfy the second element of the Veteran's claim for service connection - in-service incurrence or aggravation of a disease or injury.  See Gilbert v. Shinseki, 749 F.3d 1370, 1373 (Fed. Cir. 2014).  

The success of the Veteran's claim therefore depends on the existence of a connection - or "nexus" - between his in-service disease or injury and his current disability.  The Veteran submitted records of private medical treatment reflecting a diagnosis of chondromalacia in May 2006.  This is essentially the same diagnosis first described in the service treatment records and most recently confirmed by the VA examiner in July 2012.  Moreover, the Veteran has consistently and credibly described a long period of similar symptoms in both knees.  

The Board considered the July 2012 VA examination report, including the examiner's opinion that the Veteran's current disability was less likely than not related to service.  Yet the chief reason the examiner relied on to support this opinion was the Veteran's statement suggesting the existence of a knee disability pre-existing service.  To rely on this part of the examiner's report conflicts with the Board's legal obligation to apply the presumption of soundness.  The examiner's nexus opinion is also undermined by its failure to discuss the radiographic report describing normal x-rays results shortly before the Veteran joined the Army.  While there is some evidence in tension with the Veteran's claim, it is not strong enough to overcome the medical evidence suggesting that the Veteran still has the same condition that was first diagnosed in the Army.

The Board finds that the evidence is at least evenly balanced as to whether the Veteran's current disability is related to the knee disease incurred in service.  The doubt resulting from this relative equipoise in the evidence must be resolved in favor of the Veteran.  See 38 U.S.C.A. § 5107(b); see also Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").

As the Board has granted the only claim being decided, discussion of VA's duties to notify and assist the Veteran is unnecessary.


ORDER

Entitlement to service connection for chondromalacia of the knees is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


